Matter of Mackenzie (2020 NY Slip Op 04557)





Matter of Mackenzie


2020 NY Slip Op 04557


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2004-03112	ON MOTION

[*1]In the Matter of Charles Rudd Mackenzie, a disbarred attorney. (Attorney Registration No. 2653954)




DECISION & ORDERMotion by Charles Rudd Mackenzie for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Mackenzie was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on January 24, 1995. By decision and order on application of this Court dated March 8, 2005, inter alia, Mr. Mackenzie was immediately suspended from the practice of law pursuant to Judiciary Law § 90(4)(f) based on his conviction of a serious crime, and the issues raised were referred to the Honorable William D. Friedmann, as Special Referee, to hear and report. By opinion and order of this Court dated August 1, 2006, Mr. Mackenzie was disbarred from the practice of law and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately, based upon six charges of professional misconduct (see Matter of Mackenzie, 32 AD3d 189). By decision and order on motion of this Court dated April 6, 2016, Mr. Mackenzie's first motion for reinstatement was denied. By decision and order on motion of this Court dated June 27, 2019, Mr. Mackenzie's second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Mackenzie's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness, and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Charles Rudd Mackenzie is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Charles Rudd Mackenzie to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court